Exhibit 10.2 Southwest Bank An M&I Bank PROMISSORY NOTE Principal $1,325,000.00 Loan Date 01-02-2009 Maturity 04-01-2009 Loan No 12030954-22003 Call / Coll Account 00000094289 Officer 47417 Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: Siboney Learning Group, Inc. Siboney Corporation 325 Kirkwood Rd # 300 Saint Louis, MO 63122-4042 Lender: Southwest Bank, an M&I Bank St Louis Region Commercial Lending 13205 Manchester Road Des Peres, MO 63131 Principal Amount: $1,325,000.00 Date of Note:January 2, 2009 PROMISE TO PAY. Siboney Learning Group Inc.; and Siboney Corporation (“Borrower”) jointly and severally promise to pay to Southwest Bank, an M&I Bank (“Lender”), or order, in lawful money of the United States of America, the principal amount of One MillionThree Hundred Twenty-five Thousand& 00/100 Dollars ($1,325,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance. PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpaid interest onApril 1, In addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginningFebruary 1, with all subsequent interest payments to be due on the same day of each month after that. Unless otherwise agreed or required by applicable law, payments will be applied to Accrued Interest, Principal, Late Charges, and Escrow. Borrower will pay Lender at Lender’s address shown above or at such other place as Lender may designate in writing. VARIABLE INTEREST RATE.The interest rate on this Note is subject to change from time to time based on changes in an independent index which is the one month British Bankers Association (BBA) LIBOR and reported by a major news service selected by Lender (such as Reuters, Bloomberg or Moneyline Telerate).If BBA LIBOR for the one month period is not provided or reported on the first day of a month because, for example, it is a weekend or holiday or for another reason, the One Month LIBOR Rate shall be established as of the preceding day on which a BBA LIBOR rate is provided for the one month period and reported by the selected news service (the “Index”).The Index is not necessarily the lowest rate charged by Lender on its loans.If the Index becomes unavailable during the term of this loan, Lender may designate a substitute index after notifying Borrower.Lender will tell Borrower the current Index rate upon Borrower’s request.The interest rate change will not occur more often than each first day of each calendar month and will become effective without notice to the Borrower.Borrower understands that Lender may make loans based on other rates as well.The Index currently is 0.436% per annum.The interest rate to be applied to the unpaid principal balance of this Note will be calculated as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of 3.500 percentage points over the Index, adjusted if necessary for any minimum and maximum rate limitations described below, resulting in an initial rate of 4.500% per annum based on a year of 360 days.NOTICE:Under no circumstances will the interest rate on this Note be less than 4.500% per annum or more than the maximum rate allowed by applicable law. INTEREST
